DETAILED ACTION
Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the Application and claims filed 8/12/2021.
Claims 1-33 were canceled by preliminary amendment. 
Claims 34 – 51 are new.
Claims 34-51 have been examined and are currently pending.
Continuation
This application is a continuation of application Serial No. 16/425,259, filed May 29, 2019, which is a continuation of application Serial No. 15/893,354, filed February 9, 2018, which is a continuation application Serial No. 14/080,999, filed November 15, 2013, which is a continuation of application Serial No. 13/631,244, filed September 28, 2012, now U.S. Patent 8,589,210, which is a continuation of application Serial No. 11/765,433, filed June 19, 2007, now U.S. Patent 8,280,758, which claims the benefit of provisional application Serial No. 60/805,114, filed June 19, 2006 See MPEP §201.07.  
In accordance with MPEP §609.02 A.2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application and intervening applications.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A.2.  
Finally, Applicants are reminded that the prosecution history of the Parent Application and intervening applications are relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Interpretation of Claim Language
Per MPEP § 2106.II.C, unless a term is given an “explicit” and “clear” definition in the specification the examiner is obligated to give a claim term its broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skilled in the art (MPEP § 2111).  This means that the words of a claim must be given their “plain meaning” unless the plain meaning is inconsistent with the specification (MPEP § 2111.01.I and 2111.01.III).  An explicit and clear definition must establish the metes and bounds of the terms.  A clear definition must unambiguously establish what is and what is not included.  An example of a term does not constitute a “clear definition” beyond the scope of the example.  An applicant may define specific terms used to describe the invention, but must do so “with reasonable clarity, deliberateness, and precision" and, if done, must "'set out his uncommon definition in some manner within the patent disclosure' so as to give one of ordinary skill in the art notice of the change" in meaning (see MPEP § 2111.01.IV and 2173.05(a)).

Indicia of profile information is not given an “explicit” and “clear” definition in the specification; Indeed, this term is not mentioned anywhere in the Original disclosure (Parent’s Specification, claims, or drawings). Therefore, the term “indicia of profile information” is given its plain meaning (e.g. signs, indications, or distinguishing marks of profile information) as would be understood by a person of ordinary skill in the art at the time of the invention. 

A tag is not given an “explicit” and “clear” definition in the specification. Therefore applicant’s term “tag” is given the broadest reasonable interpretation, in light of the specification. Per Provisional Specification (60/805,114) at pg. 4: “cookie is only one example of a possible Tag”; Per Provisional Spec at pg. 4 and also per Specification [4:20-25], “A tag generally is a unique identifier used to mark a person electronically visiting a media property, such as a web site, TV channel, or the like using any device…”. According to spec [6:10-11], “…the tag could be whatever the software wants it to be, including a cookie of any domain.” According to at least [6:11-15], “A tag does not have to be placed on the user's device. A tag can also be used in a central database of a BT (Behavioral targeting) company or a central database of any second media property visited by the visitor, where the tag could be a unique identifier either of the device or of the user. In the case where the tag identifies the device, the tag might denote an IP address, a phone number, a device's manufacturer serial number, etc. A cookie placed on the device can also uniquely identify the device and the cookie therefore can be used as a tag in a central database”; see also Spec [19:20-30]. 

Profile owner is not given an “explicit” and “clear” definition in the specification. Therefore the term “PO” or “Profile Owner” is given the broadest reasonable interpretation, in light of the specification. Spec [pg. 8:13-15] states, “…profile owners (i.e., who either own the profiles or have the right to resell the profiles on behalf of another profile owner)…”; and [pg. 11:15-20], “the Profile Owner company owns profiles directly or acts as a databank representing other profile owners. Such other profile owners provide the databank with their profiles in return for (i) royalties paid to them whenever the profiles are used, or (ii) a payment. Any profile supplier (defined above) can also be a PO profile owner company.” and [pg. 12:23-26] A Publisher may be a Profile Owner and also be the Profile Supplier. 

Profile supplier is not given an “explicit” and “clear” definition in the specification. Therefore the term “PS” or “Profile Supplier” is given the broadest reasonable interpretation, in light of the specification. Profile supplier, as already noted supra, e.g. at Spec [pg. 12:23-26] A Publisher may be a Profile Owner and also be the Profile Supplier. Note that at Spec [pg. 3:3-5]: “…a publisher that is a BT company may also be its own profile supplier….”. 

Media Property per Provisional Specification (60/805,114) at pg. 5 Applicant provides the following note: “…a media property for this application could also be defined as any entity that controls an ad space viewed by a visitor. This definition of a media property will therefore include a web site, an ad network of sites where the ad network represents the ad space of different sites, a TV program, a cable company that represents some of the ad space within TV programs or TV channels, a TV network, any entity allowed to sell an advertisement and deliver it within an advertisement space whether the ad space is owned by that entity or whether the entity pays the owner of the ad space when using its ad space to deliver an ad sold by the entity. Ad space could be on a web site, in a TV program, in a text message, in a radio show, in any broadcasted material, in any streaming video or audio etc. An ad space could be a fixed position on a page or the ad space could be made available by a web site to an ad network for example only when the web site did not sell all of the site's ad inventory and therefore makes some of the inventory available to the ad network…”  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 34-51 are rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Independent claim 34 recites in part the following:

    PNG
    media_image1.png
    176
    686
    media_image1.png
    Greyscale

Respectfully, this feature is ambiguous. First, it is not clear whether the phrase “using personally identifiable information about the visitor” is intended to modify the “receiving” of profile information or, modify the “identifying” step. Second, it is not clear whether the mentioned “tag identifying the second visitor device” is the mechanism by which “identifying a second visitor device” is intended to be performed. The meaning of the limitation is wholly unclear. 
Regarding the first question, under a first possible interpretation – i.e. the phrase “using personally identifiable information about the visitor” modifies the “receiving” so that the feature reads: “…whose profile information was received from the profile owner computer in accordance with part (a) using personally identifiable information about the visitor”, the feature in question lacks proper antecedent basis. For example, the “profile information” is qualified as “was received …using personally identifiable information about the visitor” – underline added for emphasis. However, part (a) of the claims do not previously reference a visitor whose profile information was received “using personally identifiable information about the visitor”. Instead, part (a) references “indicia of the profile information” – it does not reference “personally identifiable information”. Therefore it is wholly unclear whether this feature is intended to reference a different “visitor” whose profile information was received using personally identifiable information, or, whether the feature is intended to imply the aforementioned “indicia of the profile information” must be “personally identifiable information about the visitor”, or, whether the feature is intended to imply there exists an additional but undisclosed step which is necessary to perform the step of part (a), directed towards “…automatically storing, in a database…, profile information associated with a visitor…”.
Under the second possible interpretation – i.e. the phrase “using personally identifiable information about the visitor” modifies the “identifying” step, it is not clear how such “use” is to be functionally performed to effect “identifying a second visitor device”. According to 2173.05(q) – “In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: "The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction."” The Examiner finds this limitation to be similar in that the limitation in question also does not provide metes and bounds regarding what constitutes “use” such that a person of ordinary skill in the art would understand when they are infringing the limitation. Furthermore, according to MPEP 2173.05(g) – “the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971).” The applicant’s functional language also results in no boundaries on the “use” method implied to be performed. No definite mechanism or metric is provided in the specification to teach how to perform the “using” which results in “identifying”. Per MPEP 2173.05(g) Applicant may resolve the ambiguities of a functional limitation in a number of ways. For example: (1) "the ambiguity might be resolved by using a quantitative metric, (2) applicant could demonstrate that the "specification provide[s] a formula for calculating a property along with examples that meet the claim limitation and examples that do not" (see id. at 1256, 85 USPQ2d at 1663 (citing Oakley, Inc. v. Sunglass Hut Int’l, 316 F.3d 1331, 1341, 65 USPQ2d 1321, 1326 (Fed. Cir. 2003))); (3) applicant could demonstrate that the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claim limitation was satisfied (see Marosi, 710 F.2d at 803, 218 USPQ at 292); or (4) applicant could amend the claims to recite the particular structure that accomplishes the function”. 
 For the aforementioned reasons, the claim is indefinite. For the purpose of compact prosecution, the feature in question is interpreted commensurate with the second interpretation – i.e. the phrase “using personally identifiable information about the visitor” is interpreted to modify the “identifying a second visitor device” step. 
Nonetheless, for the reasons outlined supra, the claim is held to be indefinite.
Dependent claims 35-51 inherit the deficiencies of their parent claim and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Pending Claims 34-51 are rejected on the ground of nonstatutory obviousness-type double patenting over claim 1 of U.S. Patent 10,984,445 (previously US application 15/893,354) in view of  Sathish (US US 2007/0005990 A1; hereinafter, "Sathish") as shown below and therefore, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application, except for features labeled “C”, “D”, shown in the claims comparison provided below, are fully disclosed in the patent; i.e. as exemplified in the comparison of claim 34 of the instant application and claim 1 of the patent, as shown below. Furthermore, features labeled “C” and “D” are obvious in view of the limitations as recited by the patent and the teachings of Sathish, also as explained below. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

    PNG
    media_image2.png
    777
    695
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    701
    642
    media_image3.png
    Greyscale

As is evidenced by claim 1 of Patent 10,984,445, the patent although teaching “later, when the visitor device (i.e. known by virtue of the patent’s recitation of “wherein a tag associated with a visitor device serves as a link to the profile information of the visitor”) is available to receive an advertisement, with the computer system, (i) using the tag that is associated with the visitor device to access profile information, etc…”, the claims may not explicitly recite identifying a second visitor device using personally identifiable information, etc… and subsequently causing delivery of an electronic ad to this second device. However, regarding these features, as recited below to be taught by a combination of claim 1 of Patent 10,984,445, and the teachings of Sathish, as follows:  
(c) identifying a second visitor device of the visitor, whose profile information was received from the profile owner computer in accordance with part (a), using personally identifiable information about the visitor, wherein a tag1 identifying the second visitor device serves as a link to the profile information associated with the visitor in the database (Sathish, see at least [0002] in view of [0053]-[0054], teaching e.g.: “…In Step 106 one or more additional devices [second devices] send a session establishment request to the Interaction Manager 230. In one embodiment, each request includes a ‘multimodal profile’ [tag] including: a list of one or more capabilities of the device with which it is associated, the user preferences, and a unique user ID [personally identifiable information]… Using the unique user ID [personally identifiable information], in Step 107, the Interaction Manager 230 determines whether the subsequent device(s) is/are operated by the same user--i.e., is/are the unique user ID of the subsequent device(s) the same as that of the first? If the subsequent device(s) is/are operated by the same user, the Profile Manager 234 (or Profile Manager Module 370) adds the capabilities and user preferences of the subsequent device(s) (included in the multimodal profile of each device) to the Composite Capability Profile 480 [i.e. profile information which was previously received], and the Interaction Manager 230 provides the same session ID to the subsequent device(s) (Step 108). As above, the subsequent device(s) will use this session ID in all messages relating to the session sent to the Interaction Manager 230, etc…”); and 
(d) later, when the second visitor device is available to receive an advertisement, with the computer system, (i) using the tag of part (c) that is associated with the second visitor device to access the profile information stored in the database, and (ii) using the profile information linked to the tag of part (c) to automatically cause delivery of an electronic advertisement to the second visitor device, wherein the electronic advertisement is dependent on the profile information associated with the visitor (Sathish, see at least [0053]-[0060], teaching, e.g.: “…The Interaction Manager 230 determines, based on
these requirements and conditions, as well as the capabilities and user preferences of each device, what part of the application will be processed by each device (i.e., which modality each device will contribute to the multimodal interaction) and distributes the application to the devices accordingly (Step 500 above)… As shown, the Interaction Manager 230 first queries the Composite Capability Profile 480 created by the Profile Manager 234 for the established session in Step 501. As stated above, the Composite Capability Profile 480 is a compilation of the capabilities and user preferences of each of the devices participating in the session. As each device joined the session, the Profile Manager 234 added the capabilities and preferences of that device to the Composite Capability Profile 480… if the devices are capable of supporting
(and willing to support) the multimodal application the Interaction Manager 230, in Step 504, determines which device will contribute which modality to the processing of the multimodal application, and divides the markup language of the application accordingly… The determination of which device will contribute which modality (and therefore receive which modality markup [advertisement]) is based, at least in part on, …the capabilities and user preferences of each device listed in the Composite Capability Profile 480…”; applicant’s “advertisement” reads on Sathish’s application “markup” which is selected and delivered dependent upon both “the capabilities and user preferences of each device listed in the Composite Capability Profile 480”.)
In view of these teachings, Examiner understands the patent’s “tag”, which per the original specification, as noted per the footnote provided supra, “could be whatever the software wants it to be, including a cookie of any domain”, to be analogous to Sathish’s “multimodal profile” which Sathith teaches as being provided as part of a session request by a device and includes: “a list of one or more capabilities of the device with which it is associated, the user preferences, and a unique user ID”. Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Sathish (directed towards identifying a second device of a user by using a unique user ID, received within a multimodal profile [cookie / tag] via a session request, of a second device to determine if this unique user ID is the same as already received from a first device, and linking the profile with the profile received from a first device, in a composite profile, etc… and later, when this second device is “capable and willing” to receive a multimodal application markup, an application “markup” [advertisement] is selected and delivered dependent upon both “the capabilities and user preferences of each device listed in [a] Composite Capability Profile 480”) which is applicable to a known base device/method of the patent claim 1 to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Sathish to the device/method of patent claim 1, to enable targeted marketing to a second device of the same user who previously visited an entity with a first device with motivation to more accurately target advertising and/or because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 34-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 34: 
“A method of causing delivery of electronic advertisements based on provided profiles comprising: 
select a media property entity of a plurality of media property entities based on a comparison of (A) profile information about a visitor who accessed [a website] using a first visitor device, with (B) a plurality of stored requests from the plurality of media property entities, each stored request being for requested profiles or kinds of profiles, 
identifying a second visitor device of the visitor using personally identifiable information about the visitor, 
later, when the second visitor device is available to receive an advertisement, (i) using the tag of part (c) that is associated with the second visitor device to access the profile information stored in the database, and (ii) using the profile information linked to the tag of part (c) to automatically cause delivery of an electronic advertisement to the second visitor device, wherein the electronic advertisement is dependent on the profile information associated with the visitor.
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, these steps as drafted, are not technical in nature, they do not seek to provide a technical solution to a technical problem but instead are a business decision to provide profile information upon request from an entity (e.g. a website) who has requested such information, and subsequently targeting advertising to a device [second device], which is inferred to belong to a user who has used a first device, based on undisclosed use of personally identifiable information, where the targeted advertisement is based on profile information which may be mediated or linked by a “tag” (e.g. the ubiquitous “cookie”); hence these features are directed towards targeted advertising and thus falling into Certain Methods of Organizing Human Activity. Note that there is no technical improvements purported in any of the features of the “tag”, the “selection” of an entity to whom profile information is delivered, nor of storage of profile information, nor of any technical means by which to “identify” a device. Furthermore, the mere nominal recitation of a generic computer components (e.g. with a computer system… automatically storing in a database associated with the computer system, first device, second device, profile owner computer, etc…) does not take the claim limitations out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts using generic computer components, “link” them to a field of use (i.e. in this case targeted advertising to associated second device based on undisclosed use of personally identifiable information and linked profile information via undisclosed use of a “tag”, e.g. a cookie), or serve as insignificant extra-solution activity (e.g. storage of requested profile data). The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are as follows: descriptions of the context of receiving profile information, e.g. “about a visitor who electronically accessed electronic apparatus of a profile supplier using a first visitor device”, descriptions of various business relationships, e.g.: “plurality of media property entities, one of which media property entities is the entity controlling the computer system, each stored request being for requested profiles or kinds of profiles, which plurality of stored requests includes the profile or kind of profiles requested by the entity controlling the computer system”, “when the selected media property entity is the entity controlling the computer system, to automatically arrange for electronic delivery of a requested profile to equipment that is part of the computer system of part (a)”
However, these elements do not present a technical solution to a technical problem; i.e. Applicant’s invention is not a novel nor new technique nor technical solution for “receiving requests” nor “storing” profile information in a database nor “automatic” arrangement of delivering requested data – i.e. profile information. The additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Instead, these features merely serve to generally “apply” the aforementioned concepts and “link” them to a field of use or are insignificant extra-solution activity to the already identified abstract idea and do not integrate the abstract idea into a practical application thereof.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to “link” the idea to a field of use, or “apply” the idea via generic computing components, or insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
As for the dependent claims, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claim 35 recites the following: “The method of claim 34 wherein the first visitor device is a computer of the visitor and the second visitor device is a television of the visitor.” However, applicant did not invent either a computer or the television. Indeed, at this high-level of generality, these elements can only be considered as non-functional descriptions of user devices as no functional relationship is provided which would impart a limitation on any of the claimed steps. As such, these features are either merely part of the abstract idea of targeted advertising to known user devices which include tv and computers or merely serves to tie the abstract idea to the field of use (e.g. electronic devices such as are known) neither of which is significantly more than the already recited abstract idea.
 As another example, dependent claims 36 recites the following: “The method of claim 34 wherein the first visitor device is a computer of the visitor and the second visitor device is a mobile phone of the visitor, and wherein the profile information is derived from the visitor's activity using the computer of the visitor.” However, similar to the analysis of claim 35, at this high-level of generality, the computer and mobile phone elements can only be considered as non-functional descriptions of user devices as no functional relationship is provided which would impart a limitation on any of the claimed steps. As such, these features are either merely part of the abstract idea of targeted advertising to known user devices which include computers and mobile phone or merely serves to tie the abstract idea to the field of use (e.g. electronic devices such as are known) neither of which is significantly more than the already recited abstract idea. Regarding the profile information is derived from the visitor's activity using the computer feature as recited, this feature is not significantly more than the already recited abstract idea but is instead part of the abstract idea of targeting advertising to an associated device based on profile information which may be collected via use of a first device. 
Therefore, the Examiner does not find that these additional claim limitations integrate the abstract idea into a practical application nor provide an inventive concept. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, are not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (pre-AIA )
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 34-37, 39, 41-43, 45-47, and 51 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gilmour et al. (US 2004/0068477 A1; hereinafter, "Gilmour") in view of Sathish (U.S. 2007/0005990A1; hereinafter, "Sathish").
Claim 34:
Pertaining to the limitations of claims 34, Gilmour teaches the following:
A method of causing delivery of electronic advertisements based on provided profiles comprising: 
(a) with a computer system automatically storing, in a database associated with the computer system, profile information associated with a visitor, as a result of electronic receipt from a profile owner computer of indicia of the profile information, which profile information associated with the visitor matches a profile or kind of profiles requested by an entity controlling the computer system; (Gilmour, see at least Figs. 3, 8-9 and at least [0039], and [0050]-[0058], teaching e.g.: “The profile service provider 34 is shown to include a matching engine 54 that implements a set of matching rules 57 to locate one or more profiles 44 based on a received query 58. A requesting entity 50 [computer system] may issue a query [request for profiles by an entity controlling the computer system] (e.g., in the form of an XML document) to the matching engine 54 which applies matching rules 57 to identify matched profiles based on criteria specified within the query. …a query result 66 [electronic receipt from a profile owner computer] may include any or all information contained within a profile. In one embodiment, the contents of the query result 66 may be specified by a query 58 [the request for a profile or kind of profiles by an entity controlling the computer system]…”; and Per [0082]-[0084]: “…the query results 66 may, …include contact details by which the relevant profile subjects 90
may be contacted (e.g., e-mail address or telephone number)… For example, the requesting entity 50 has identified a particular profile subject 90 [visitor] as being a candidate for the purchase of a digital camera, the contact request communicated to the profile subject 90 may include an offer to sell a camera at a very favorable purchase price…”; applicant’s “visitor” reads on Gilmour’s “profile subject 90 (e.g., the individual 32)”. The difference between the limitation and the teachings of Gilmour is only that Gilmour may not explicitly teach his “requesting entity 50” [computer system] also “stores” the “query result 66” which it receives. However, because Gilmour already teaches other computer systems store the profile information, e.g. “profile portion 82…, 86, 88, etc…” -see Fig. 6, and Gilmour does teach his “query result 66” may contain contact details of these profile portions, and Gilmour teaches that “requesting entity 50” [computer system] uses such details to contact “profile subject 90” [visitor] for the purpose of providing targeted advertising, the Examiner finds that Gilmour himself provides ample motivation to a person of ordinary skill in the art practicing the invention of Gilmour to modify Gilmour to store his disclosed “query result 66” by his “requesting entity 50” [computer system] at least to enable his disclosed future use of such information to send his “contact request” and/or advertisement to the “profile subject 90 (e.g., the individual)” [visitor] because storage systems are ubiquitous, were within the level of ordinary skill, and therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to have tried using such storage means within their knowledge to store Gilmour’s received query result 66 [electronic receipt from a profile owner computer] by Gilmour’s requesting entity 50 [computer system] because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.


    PNG
    media_image4.png
    773
    1085
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    873
    640
    media_image5.png
    Greyscale

),
(b) wherein the profile owner computer is programmed to: 
(i) automatically select a media property entity of a plurality of media property entities based on a comparison of (A) profile information about a visitor who electronically accessed electronic apparatus of a profile supplier using a first visitor device, with (B) a plurality of stored requests from the plurality of media property entities, one of which media property entities is the entity controlling the computer system, each stored request being for requested profiles or kinds of profiles, which plurality of stored requests includes the profile or kind of profiles requested by the entity controlling the computer system (Gilmour, see again at least Figs. 3, 8, 9 and at least [0039]-[0042] regarding website 42 dropping a “cookie” on “client computer system 36” [e.g. a first device] visiting/accessing website 42, where the cookie may “be utilized to identify the individual” [profile information], and “the profile service provider 34 [profile owner] receives profile information, for example harvested by a website 42, in the form of an eXtensible Markup Language (XML) document, that the server 22 then utilizes to construct and maintain a profile regarding a potential customer (e.g., the individual 32) on behalf of the website 42 [profile supplier]…”; also per [0058]-[0061] in view of [0088]-[0093], teaching “…Profile service provider” [profile owner computer] sends a “query result 66” to a requesting entity [i.e. a media property entity has been selected to whom a query result is to be sent]. The “query result 66” is sent to a selected entity 50 based on comparison of: (A) stored “profile portions 82, …86, 88, etc…” [profile information] received from a websites 42 [profile suppliers], about a user who had visited “website 42” [profile supplier] (e.g. as discussed at least also per [0039]), with (B) stored “queries 58” [stored requests] received from “requesting entities 50” [media property entities, one of which is “requesting entity 50”/entity controlling computer system]; e.g.: “…shown in FIG. 9, responsive to an authorization grant from the website 42, the profile service provider 34, at block 114, performs a matching operation against each of the external profile portions 82 (e.g., proprietary profile databases) of the external profilers 84 from which the profile service provider 34 has obtained authorization. The matching operation may also be performed against the public and private portions 86 and 88 constructed by the profile subject 90… query results 66 may be communicated directly to the requesting entity 50. Otherwise the query results 66, which generated as a result of hits that occurred against other private portions or external profile portions for which a rule 70 requires authorization, are published to the requesting entity 50 upon receipt of an affirmative response from the profile subject 90…”), 
and (ii) when the selected media property entity is the entity controlling the computer system, automatically arrange for electronic delivery of a requested profile to equipment that is part of the computer system of part (a) (Gilmour, see again at least Figs. 3 and 9, and [0056]-[0061] and regarding “query result 66” is communicated [automatically delivered] to “requesting entity 50” [selected media property entity is the entity controlling the computer system]); 
Although Gilmour teaches the above limitations, and teaches identifying a client computer 36 [first visitor device] of a visitor whose profile information has been received from a profile owner computer, e.g. as per [0038]-[0042], where Gilmour teaches a website 42, which can also be a “marketer” such as “requesting entity 50”, may drop a “cookie” [tag] on a client computer 36 [e.g. first visitor device], where, per [0039], Gilour teaches: “…As known in the art, the cookie 46 may be utilized to maintain state [identify the first visitor device] during a network access session from the client computer system 36 [first device] to website 42 so as to enable the website 42 to track “click stream” or other activities of the individual 32 with respect to the website 42. The cookie 46 may also be utilized to identify the individual 32 [i.e. the “cookie” [tag] serves as a link to profile information associated with the visitor] to the website 42 during an access session, so as to enable the website to personalize the presentation of information and intelligently target marketing activities to the individual 32 based on profile information accessible to the website 42…”, Gilmour may not explicitly further teach identifying a second visitor device using personally identifiable information, nor that a “cookie” [tag] may also identify a second device in addition to “…be[ing] utilized to identify the individual 32” as recited below. Nonetheless, Gilmour in view of Sathish teaches the following:  
(c) identifying a second visitor device of the visitor, whose profile information was received from the profile owner computer in accordance with part (a), using personally identifiable information about the visitor, wherein a tag2 identifying the second visitor device serves as a link to the profile information associated with the visitor in the database (Sathish, see at least [0002] in view of [0053]-[0054], teaching e.g.: “…In Step 106 one or more additional devices [second devices] send a session establishment request to the Interaction Manager 230. In one embodiment, each request includes a ‘multimodal profile’ [tag] including: a list of one or more capabilities of the device with which it is associated, the user preferences, and a unique user ID [personally identifiable information]… Using the unique user ID [personally identifiable information], in Step 107, the Interaction Manager 230 determines whether the subsequent device(s) is/are operated by the same user--i.e., is/are the unique user ID of the subsequent device(s) the same as that of the first? If the subsequent device(s) is/are operated by the same user, the Profile Manager 234 (or Profile Manager Module 370) adds the capabilities and user preferences of the subsequent device(s) (included in the multimodal profile of each device) to the Composite Capability Profile 480 [i.e. profile information which was previously received], and the Interaction Manager 230 provides the same session ID to the subsequent device(s) (Step 108). As above, the subsequent device(s) will use this session ID in all messages relating to the session sent to the Interaction Manager 230, etc…”); and 
(d) later, when the second visitor device is available to receive an advertisement, with the computer system, (i) using the tag of part (c) that is associated with the second visitor device to access the profile information stored in the database, and (ii) using the profile information linked to the tag of part (c) to automatically cause delivery of an electronic advertisement to the second visitor device, wherein the electronic advertisement is dependent on the profile information associated with the visitor (Sathish, see at least [0053]-[0060], teaching, e.g.: “…The Interaction Manager 230 determines, based on
these requirements and conditions, as well as the capabilities and user preferences of each device, what part of the application will be processed by each device (i.e., which modality each device will contribute to the multimodal interaction) and distributes the application to the devices accordingly (Step 500 above)… As shown, the Interaction Manager 230 first queries the Composite Capability Profile 480 created by the Profile Manager 234 for the established session in Step 501. As stated above, the Composite Capability Profile 480 is a compilation of the capabilities and user preferences of each of the devices participating in the session. As each device joined the session, the Profile Manager 234 added the capabilities and preferences of that device to the Composite Capability Profile 480… if the devices are capable of supporting
(and willing to support) the multimodal application the Interaction Manager 230, in Step 504, determines which device will contribute which modality to the processing of the multimodal application, and divides the markup language of the application accordingly… The determination of which device will contribute which modality (and therefore receive which modality markup [advertisement]) is based, at least in part on, …the capabilities and user preferences of each device listed in the Composite Capability Profile 480…”; applicant’s “advertisement” reads on Sathish’s application “markup” which is selected and delivered dependent upon both “the capabilities and user preferences of each device listed in the Composite Capability Profile 480”.)
In view of these teachings, Examiner understands Gilmour’s “cookie” [tag] which is taught as stored at the client computer system [device] and utilized to “maintain state during a network access session” and “The cookie 46 may also be utilized to identify the individual 32 to the website 42 during an access session, so as to enable the website to personalize the presentation of information and intelligently target marketing activities to the individual 32 based on profile information accessible to the website 42” to be analogous to Sathish’s “multimodal profile” which is taught as being provided as part of a session request by a device and includes: “a list of one or more capabilities of the device with which it is associated, the user preferences, and a unique user ID”. Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Sathish (directed towards identifying a second device of a user by using a unique user ID, received within a multimodal profile [cookie / tag] via a session request, of a second device to determine if this unique user ID is the same as already received from a first device, and linking the profile with the profile received from a first device, in a composite profile, etc… and later, when this second device is “capable and willing” to receive a multimodal application markup, an application “markup” is selected and delivered dependent upon both “the capabilities and user preferences of each device listed in [a] Composite Capability Profile 480”) which is applicable to a known base device/method of Gilmour (already directed towards identifying a client computer 36 [first visitor device] of a visitor whose profile information has been received from a profile owner computer and delivering targeted marketing based upon stored profile information, but does not explicitly further teach identifying a second visitor device using personally identifiable information by which to target marketing) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Sathish to the device/method of Gilmour in order to realize Gilmour, per Sathish’s techniques would benefit by similarly recognizing a second device of the same user and “enable the
website to personalize the presentation of information and intelligently target marketing activities to the individual 32 based on profile information accessible to the website 42” as provided to this second device because Gilmour and Sathish are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 35: Gilmour/Sathish teach the limitation upon which this claim depends. Furthermore, as shown Gilmour in view of Sathish teaches the following: The method of claim 34 wherein the first visitor device is a computer of the visitor and the second visitor device is a television of the visitor (Sathish, see at least [0035], e.g.: “…User Devices 220, 222, 224 may be any number of electronic devices including, but not limited to, PDAs, mobile telephones, mobile PCs or desktop units, televisions,…”). Therefore the Examiner understands that Sathish teaches user devices, any of which may be either the first or second device to send a session establishment request to a website, which may be used include a computer or a television and therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to have tried implementing the combination of Gilmour/Sathish by allowing a visitor to use a first visitor device of a computer and later use a second visitor device of a television of the visitor because per MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “Obvious to try”.

Claim 36: Gilmour/Sathish teach the limitation upon which this claim depends. Furthermore, as shown Gilmour in view of Sathish teaches the following: The method of claim 34 wherein the first visitor device is a computer of the visitor and the second visitor device is a mobile phone of the visitor (Sathish, see at least [0035], e.g.: “…User Devices 220, 222, 224 may be any number of electronic devices including, but not limited to, PDAs, mobile telephones, mobile PCs or desktop units, televisions,…” Therefore the Examiner understands that Sathish teaches user devices, any of which may be either the first or second device to send a session establishment request to a website, which may be used include a computer or mobile telephone and therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to have tried implementing the combination of Gilmour/Sathish by allowing a visitor to use a first visitor device of a computer and later use a second visitor device of a mobile of the visitor because per MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “Obvious to try”.), and wherein the profile information is derived from the visitor's activity using the computer of the visitor (Sathish, see again at least [0035] in view of [0049], e.g.: “As shown, in one embodiment, the method begins at Step 101 when a first device sends [an activity] a session establishment request to the Interaction Manager 230 including a multimodal profile associated with the device.”; the device, per at least [0035] may be a computer; also note per at least [0066] the user may be browsing a website with the first device, e.g. a PDA [computer], to fill out an online form for purchasing airline tickets [activity on the computer] and the system may send voice prompts, based on this activity, to the second device, to assist the user. Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Sathish which is applicable to a known base device/method of Gilmour to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Sathish to the device/method of Gilmour because they are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.) 

Claim 37: Gilmour/Sathish teach the limitation upon which this claim depends. Furthermore, as shown Gilmour in view of Sathish teaches the following: The method of claim 36 wherein the tag identifies the mobile phone (Sathish, see again at least [0035] in view of [0054], e.g.: “…each request includes a ‘multimodal profile’ [tag] including: a list of one or more capabilities [identifiers] of the device [e.g. mobile phone] with which it is associated, the user preferences, and a unique user ID [personally identifiable information]…”; an identified capability/characteristic of the device/phone is an identifier of the device/phone.) Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Sathish which is applicable to a known base device/method of Gilmour to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Sathish to the device/method of Gilmour because they are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 39: Gilmour/Sathish teach the limitation upon which this claim depends. Furthermore, as shown Gilmour teaches the following: The method of claim 34 wherein the second visitor device is a computer and further comprising, after parts (a) and (d), with the computer system electronically reporting information about delivery of the advertisement to the second visitor device, which report is provided to a profile owner controlling the profile owner computer (Gilmour, see at least Fig. 9 and [0085] regarding Report on candidates responses + Payment e.g.: “…payment to the website 42 may be made dependent upon the number of responses received by the requesting entity 50 responsive to the anonymous contact request. In yet a further embodiment, the payment made from the requesting entity 50 to the website 42 may be dependent upon a number of transactions concluded between requesting entity 50 and profile subjects 90…”)

Claim 41: Gilmour/Sathish teach the limitation upon which this claim depends. Furthermore, as shown Gilmour teaches the following: The method of claim 34 further comprising, after parts (a) and (d), with the computer system electronically reporting information about delivery of the advertisement to the second visitor device, which report is provided to a profile owner company controlling the profile owner computer (Gilmour, see at least Fig. 9 and [0085]-[0089] regarding Report on candidates responses + Payment, e.g.: “…payment to the website 42 may be made dependent upon the number of responses received by the requesting entity 50 responsive to the anonymous ‘contact request’ [advertisement]. In yet a further embodiment, the payment made from the requesting entity 50 to the website 42 may be dependent upon a number of transactions concluded between requesting entity 50 and profile subjects 90… An agreement between the profile service provider 34 [profile owner] and a website 42, for example, may furthermore specify that a payment be made to the website 42 for authorizing access to its profile database. Such payment may be made …via the profile service provider 34. In this way, the profile service provider 34 may in fact act as a broker of access to the profile databases of multiple websites 42 and other external profilers 84.”)

Claim 42: Gilmour/Sathish teach the limitation upon which this claim depends. Furthermore, as shown Gilmour teaches the following: The method of claim 41 wherein reporting further comprises automatically electronically identifying to the profile owner company one of a plurality of profiles or kind of profiles used in association with delivery of the advertisement (Gilmour, see again at least Fig. 9 and at least [0082]-[0089], as noted supra; applicant’s advertisement reads on Gilmour’s “contact request” sent to a “profile subject 90” [visitor]. In view of these teachings, the Examiner finds that there is ample motivation supplied by Gilmour for a person of ordinary skill in the art to provide, as part of the payment Gilmour teaches is made via the profile service provider 34 who is acting as a broker, a reason for the payment and because profile information which was used is a basis for enabling the transactions this would be a predictable piece of information to include as a reason for payment – i.e. Gilmour’s payments are dependent in part on transactions which were “concluded between requesting entity 50 and profile subjects 90” and therefore providing information identifying the profile information causing such transaction and therefore necessitating payment would be obvious to try at least for auditing purposes because per MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “Obvious to try ” and/or because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.)

Claim 43: Gilmour/Sathish teach the limitation upon which this claim depends. Furthermore, as shown Gilmour teaches the following: The method of claim 34 wherein the profile owner computer is programmed to automatically select a media property entity using profile information about the visitor that was derived from the visitor's activity using the first visitor device (Gilmour, see at least [0080], teaching: “…The profile service provider 34 then accumulates a collection of authorization responses 74 and communicates the query results 66 (e.g., limited identification of profile subjects 90)…”).

Claim 45: Gilmour/Sathish teach the limitation upon which this claim depends. Furthermore, as shown Gilmour teaches the following: The method of claim 34 wherein the tag comprises personally identifiable information identifying the visitor (Gilmour, see at least [0039] teaching: “…As is known in the art, the cookie 46 [tag] may be utilized to maintain state during a network access session… The cookie 46 [tag] may also be utilized to ‘identify the individual 32’ [profile information] to the website 42 during an access session, so as to enable the website to personalize the presentation of information and intelligently target marketing activities to the individual 32 based on profile information accessible to the website 42…”).

Claim 46: Gilmour/Sathish teach the limitation upon which this claim depends. Furthermore, as shown Gilmour teaches the following: The method of claim 34 wherein the profile owner computer being programmed to automatically arrange for electronic delivery of a requested profile comprises: the profile owner computer being programmed to perform automatic redirection, to a URL provided by the selected entity, to place the first visitor device in communication with computer equipment controlled by the selected entity to enable storage, in a database associated with the computer equipment of the selected entity, of the profile information (Gilmour, see again at least Fig. 9 and [0082]-[0089], teaching: correspondence, i.e. a “contact request” [advertisement], sent by a “requesting entity 50” [selected entity], e.g. a website, to a “subject profile” [visitor] is directed through and redirected by the “Profile service provider” [profile owner computer]. Furthermore, Gilmour teaches at [0084]: “The profile subjects 90 [visitor] contacted as a result of the contact request [advertisement] may then elect to ‘respond to the requesting entity 50’ [place the first visitor device in communication with computer equipment controlled by the selected entity], either through the profile service provider 34 [profile owner] or the website 42 so as to optionally maintain their anonymity…”; Although Gilmour does not explicitly use the terminology “URL”, he nonetheless teaches his “Profile service provider” [profile owner computer] “forwards” [redirects] a received “response” to “the requesting entity 50” [computer equipment of the selected entity] which implies the “profile service provider 34” [profile owner] must receive the address, e.g. URL, from the “the requesting entity 50” to which the “profile subject” [visitor] is to be forwarded/redirected in order to enable the disclosed path of the response to the “requesting entity 50” as per Fig. 9 and associated disclosure already noted supra and therefore the Examiner finds that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have provided a URL by the requesting entity, to the profile service provider [profile owner], to which the requesting entity desires the profile service provider [profile owner], to direct the “profile subject” [visitor] because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.)

Claim 47: Gilmour/Sathish teach the limitation upon which this claim depends. Furthermore, as shown Gilmour teaches the following: The method of claim 46 further comprising, after parts (a) and (d), with the computer system electronically reporting information about delivery of the advertisement to the second visitor device, which report is provided to a profile owner controlling the profile owner computer (Gilmour, see at least Fig. 9 and [0085] regarding Report on candidates responses + Payment e.g.: “…payment to the website 42 may be made dependent upon the number of responses received by the requesting entity 50 responsive to the anonymous contact request. In yet a further embodiment, the payment made from the requesting entity 50 to the website 42 may be dependent upon a number of transactions concluded between requesting entity 50 and profile subjects 90…”).

Claim 51: Gilmour/Sathish teach the limitation upon which this claim depends, including wherein the computer system of part (a) utilizes the profile information associated with the visitor to cause delivery of the electronic advertisement to the second visitor device. Furthermore, as shown Gilmour teaches the following: The method of claim 34 (i) wherein the electronic apparatus of the profile supplier operates in the Internet (Gilmour, see at least Figs. 3 and 9 and [0027] e.g.: “The profiling system 10 may conveniently be viewed as comprising a client system 12 and a server system 14. The client system 12 includes clients with access to the server system 14, such as Internet browser clients 16 or e-mail  clients 18, which may be resident on machines within the profiling system 10 or coupled to it through a computer network…”; applicant’s term “profile supplier” reads on Gilmour’s “profile owner (e.g. website 42)” which Gilmour teaches supplies profile information to “Profile Service provider” which in turn brokers this information to other websites and/or requesting entities who desire to target marketing to a “profile subject” [visitor]), (ii) wherein the second visitor device is a television of the visitor, and (iii) wherein the computer system of part (a) utilizes the profile information associated with the visitor to cause delivery of the electronic advertisement to the television of the visitor (Examiner notes that the only aspect of this feature not already explicitly taught supra per parent claim 34, is the aspect of the second visitor device is a television of the visitor. However, Sathish teaches, per at least [0035], e.g.: “…User Devices 220, 222, 224 may be any number of electronic devices including, but not limited to, PDAs, mobile telephones, mobile PCs or desktop units, televisions,…”) Therefore the Examiner understands that Sathish teaches user devices, any of which may be either the first or second device to send a session establishment request to a website, which may be used include a television and therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to have tried implementing the combination of Gilmour/Sathish by allowing a visitor to use a second visitor device of a television of the visitor and hence receive the “contact request” [advertisement] via the television because per MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “Obvious to try”.

Claims 38, 40, 44, 48, 49, 50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gilmour in view of Sathish further in view of Horowitz (U.S. 2005/0097204 A1; hereinafter, "Horowitz")..

Claim 38: Gilmour/Sathish teach the limitation upon which this claim depends. Furthermore, as already shown supra, Gilmour in view of Sathish teaches The method of claim 36, wherein the profile owner computer is programmed to automatically select a media property entity using the profile information about the visitor derived from the visitor's activity using the computer of the visitor. Although Gilmour/Sathish teaches the aforementioned features, they may not explicitly teach the nuance of the below limitation directed towards collection of such profile information is as a result of a URL redirect. However, pertaining to this technique for collection, Gilmour in view of Horowitz teaches the following:
…, which profile information was received by the profile owner computer as a result of URL redirection from a website that is served by the electronic apparatus of the profile supplier, which website is accessed by the computer of the visitor (Horowitz, see at least Fig. 4 - #412, and [0045]-[0048] and [0061] teaching URL redirection; for example, “…the system can use a cookie-based tracking system and can include all features included in the tracking system, including (1) a cookie that can be dropped on a user's browser before redirecting to the user's destination; and (2) a pixel image on the destination site's acquisition page that can register a conversion for the system… the system also can be configured to utilize a back channel, and the like, for the advertiser to share information and to maintain security of purchasing and other information for the advertiser…”)
Therefore, the Examiner understands that URL redirection and sharing user information such as profile information as a result of URL redirection is merely applying a known technique (techniques of Horowitz) to a known device/method of Gilmour to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Horowitz to the device/method of Gilmour to realize that the profile information which Gilmour collects and provides upon request, may be the result Horowitz’ technique – i.e. the result of a URL redirection from a website that is served by Gilmour’s servers which store profiles [profile owner/supplier], because Gilmour and Horowitz are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 40: Although Gilmour/Sathish teach the limitations upon which this claim depend, and Gilmour has been shown to teach monitoring and reporting on “profile subjects 90” [visitors] contacted via a “contact request” [advertisement] by an entity requesting a profile for such profile subject, and Gilmour e.g. per at least [0082]-[0084] teaches that such “contact requests” [advertisements] may be required to flow through the “profile service provider” [profile owner] from requesting entity [advertiser] to “profile subject” [visitor], and the responses may be required to flow back through the “profile service provider” [profile owner], Gilmour may not explicitly teach that his “profile subject’s” [visitor’s] response which flows back through the “profile service provider” [profile owner] is via a URL redirect, e.g. within such “contact request” [advertisement] from the “requesting entity” [from the computer system] with the intention to redirect the device [e.g. second device] receiving such contact/advertisement back to the “profile service provider” [profile owner]. However, regarding this feature, Gilmour/Sathish in view of Horowitz teaches the following: The method of claim 39, wherein electronically reporting comprises automatically placing the second device in communication with computer equipment controlled by the profile owner, via URL redirection from the computer system, when the computer system utilizes the tag to cause delivery of the advertisement (Horowitz, see at least [0081]-[0086] e.g.: “…a Click Server 522 can extract and log the listing ID and other information, which can be encrypted and placed in a Uniform Resource Locator (URL), can give a browser of the End User 110 a cookie [tag] that can be used to identify the click for matching with subsequent conversions, and can redirect to the URL of the listing (e.g., an Advertiser Site 106). … The Conversion Server 524 then checks the request for the cookie [tag] set by the Click Server 522 [computer system], and extracts information from the request URL, which identifies [reports] the Advertiser 102, the listing, and the like, and logs such information to the Log Processor 510”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Horowitz (using a URL redirection, e.g. within a cookie [tag]) to a known base device/method of Gilmour (already teaching that a “profile subject’s” [visitor’s] response to a “contact request” [advertisement] may flow back through the “profile service provider” [profile owner], and who also teaches user device may have a “cookie” utilized to “identify the individual” [profile information]), to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Horowitz to the device/method of Gilmour because Gilmour and Horowitz are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 44: Although Gilmour/Sathish teach the limitations upon which this claim depend, and Gilmour has been shown to teach a “cookie” [tag] may be placed on a user’s computer [device] which enables a website to “identify the individual” [e.g. profile information], and Gilmour has been shown to teach monitoring and reporting on “profile subjects 90” [visitors] contacted via a “contact request” [advertisement] by an entity requesting a profile for such profile subject, and Gilmour e.g. per at least [0082]-[0084] teaches that such “contact requests” [advertisements] may be required to flow through the “profile service provider” [profile owner] from requesting entity [advertiser], which may itself be a website 42 [profile supplier], to “profile subject” [visitor], and the responses may also be required to flow back through the “profile service provider” [profile owner], Gilmour may not explicitly teach that his “profile subject’s” [visitor’s] response to such a “contact request” [advertisement] which flows back through the “profile service provider” [profile owner] is via a URL redirect, e.g. within such “contact request” [advertisement] from the “requesting entity” [from the computer system] with the intention to redirect the device [e.g. second device] receiving such contact request [advertisement] back to the “profile service provider” [profile owner] such that the “profile service provider” [profile owner] may receive Gilmour’s disclosed “cookie” from the redirected computer [device] which may be utilized to “identify the individual” [profile information] . However, regarding this redirect feature, Gilmour/Sathish in view of Horowitz teaches the following: The method of claim 43 wherein the profile information about the visitor was received by the profile owner computer as a result of URL redirection from a website that is served by the electronic apparatus of the profile supplier, which website is accessed by the first visitor device (Horowitz, see at least [0081]-[0086] e.g.: “…a Click Server 522 can extract and log the listing ID and other information, which can be encrypted and placed in a Uniform Resource Locator (URL), can give a browser of the End User 110 a cookie [tag] that can be used to identify the click for matching with subsequent conversions, and can redirect to the URL of the listing (e.g., an Advertiser Site 106). … The Conversion Server 524 then checks the request for the cookie [tag] set by the Click Server 522 [computer system], and extracts information from the request URL, which identifies [reports] the Advertiser 102, the listing, and the like, and logs such information to the Log Processor 510”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Horowitz (using a URL redirection, e.g. within a cookie) to a known base device/method of Gilmour (already teaching that a “profile subject’s” [visitor’s] response to a “contact request” [advertisement] may flow back through the “profile service provider” [profile owner], and who also teaches user device may have a “cookie” utilized to “identify the individual” [profile information]), to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Horowitz to the device/method of Gilmour because Gilmour and Horowitz are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 48: Although Gilmour/Sathish teach the limitations upon which this claim depend, and Gilmour has been shown to teach a “cookie” [tag] may be placed on a user’s computer [device] which enables a website to “identify the individual” [e.g. profile information], and Gilmour has been shown to teach monitoring and reporting on “profile subjects 90” [visitors] contacted via a “contact request” [advertisement] by an entity requesting a profile for such profile subject, and Gilmour e.g. per at least [0082]-[0084] teaches that such “contact requests” [advertisements] may be required to flow through the “profile service provider” [profile owner] from requesting entity [advertiser], which may itself be a website 42 [profile supplier], to “profile subject” [visitor], and the responses may also be required to flow back through the “profile service provider” [profile owner], Gilmour may not explicitly teach the following nuances. However, Gilmour in view of Horowitz teach the following: The method of claim 47 wherein electronically reporting comprises automatically placing the second visitor device in communication with computer equipment controlled by the profile owner, via URL redirection from the computer system, when the computer system utilizes the tag to cause delivery of the advertisement (Horowitz, see at least [0081]-[0086] e.g.: “…a Click Server 522 can extract and log the listing ID and other information, which can be encrypted and placed in a Uniform Resource Locator (URL), can give a browser of the End User 110 a cookie [tag] that can be used to identify the click for matching with subsequent conversions, and can redirect to the URL of the listing (e.g., an Advertiser Site 106). … The Conversion Server 524 then checks the request for the cookie [tag] set by the Click Server 522 [computer system], and extracts information from the request URL, which identifies [reports] the Advertiser 102, the listing, and the like, and logs such information to the Log Processor 510”)
In view of these teachings, Examiner finds Horowitz’ “Conversion Server 524” analogous to Gilmour’s “Profile Service Provider” [profile owner]. Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Horowitz (using a URL redirection from the computer system to conversion server) to a known base device/method of Gilmour, (who already teaches use of cookies as well as a “profile service provider 34” [profile owner] which may operate as a broker to facilitate a transaction between a “requesting entity” [entity controlling computer system] and a “website” [profile supplier] and be compensated for this service) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Horowitz to the device/method of Gilmour to recognize the utility in redirecting Gilmour’s “profile subject” [visitor] back to Gilmour’s “profile service provider 34” [profile owner] with the information which Horowitz teaches may be provided via a cookie in Gilmour’s cookie so that Gilmour’s “profile service provider 34” [profile owner] may be compensated for the services provided and because Gilmour and Horowitz are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 49: Gilmour/Sathish teach the limitation upon which this claim depends. Furthermore, as shown Gilmour in view of Sathish teaches the following: The method of claim 48 wherein the profile owner computer is programmed to automatically select a media property entity using profile information about the visitor that was derived from the visitor's activity using the first visitor device (Sathish, see again at least [0035] in view of [0049], e.g.: “As shown, in one embodiment, the method begins at Step 101 when a first device sends [an activity] a session establishment request to the Interaction Manager 230 including a multimodal profile associated with the device.”; the device, per at least [0035] may be a computer; also note per at least [0066] the user may be browsing a website with the first device, e.g. a PDA [computer], to fill out an online form for purchasing airline tickets [activity on the computer] and the system may send voice prompts, based on this activity, to the second device, to assist the user.)

Claim 50: Although Gilmour/Sathish teaches the limitations upon which this claim depends, they may not explicitly teach the nuance of the below limitation directed towards collection of such profile information is as a result of a URL redirect. However, pertaining to this technique for collection, Gilmour in view of Horowitz teaches the following:
The method of claim 49 wherein the profile information about the visitor was received by the profile owner computer as a result of URL redirection from a website that is served by the electronic apparatus of the profile supplier, which website is accessed by the first visitor device (Horowitz, see at least Fig. 4 - #412, and [0045]-[0048] and [0061] teaching URL redirection; for example, “…the system can use a cookie-based tracking system and can include all features included in the tracking system, including (1) a cookie that can be dropped on a user's browser before redirecting to the user's destination; and (2) a pixel image on the destination site's acquisition page that can register a conversion for the system… the system also can be configured to utilize a back channel, and the like, for the advertiser to share information and to maintain security of purchasing and other information for the advertiser…”)
Therefore, the Examiner understands that URL redirection and sharing user information such as profile information as a result of URL redirection is merely applying a known technique (techniques of Horowitz) to a known device/method of Gilmour to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Horowitz to the device/method of Gilmour to realize that the profile information which Gilmour collects and provides upon request, may be the result Horowitz’ technique – i.e. the result of a URL redirection from a website that is served by Gilmour’s servers which store profiles [profile owner/supplier], because Gilmour and Horowitz are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622




    
        
            
    

    
        1 Regarding “tag”, As noted supra: Per Provisional Specification (60/805,114) at pg. 4: “cookie is only one example of a possible Tag”; Per Provisional Spec at pg. 4 and also per Specification [4:20-25], “A tag generally is a unique identifier used to mark a person electronically visiting a media property, such as a web site, TV channel, or the like using any device…”. According to spec [6:10-11], “…the tag could be whatever the software wants it to be, including a cookie of any domain.”
        2 Regarding “tag”, As noted supra: Per Provisional Specification (60/805,114) at pg. 4: “cookie is only one example of a possible Tag”; Per Provisional Spec at pg. 4 and also per Specification [4:20-25], “A tag generally is a unique identifier used to mark a person electronically visiting a media property, such as a web site, TV channel, or the like using any device…”. According to spec [6:10-11], “…the tag could be whatever the software wants it to be, including a cookie of any domain.”